DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I, claims 1-4 and 20-33, in the reply filed on 11/2/22 is acknowledged. Applicant argued that there would not be serious search burden; however, the restriction was made based on a lack of unity of invention in which a serious search burden is not a factor.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 34 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/2/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 20, and 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states that the controller is configured to decrease a speed ripple during performing the stepwise decrease in speed.  However, the speed ripple is a result of the control of the motor, and it is not clear what controller configuration causes the decrease in the speed ripple.  Also, it is understood that the stepwise decrease itself is what causes the decrease in speed ripple, and it is not clear what additional control apart from the stepwise decrease causes the speed ripple decrease.
Claim 20 likewise is unclear since it cannot be understood what control aside from the stepwise decrease causes the speed ripple decrease.
In claims 23 and 24, the definition of “lift” does not appear to be consistent with the disclosed meaning of “lift.”  Based on the disclosure it is understood that the lift is represented by the height of the drain pipe 199a (see figs. 9A and 9B).  Claims 23 and 24 define lift based on a water level, which is a variable that may change independent of the height of the drain pipe; a water level in the drain pipe would vary as water is pumped.  It is interpreted that the lift is as disclosed – equivalent to the height of the drain pipe – and that the discharge part is an outlet at the top of the drain pipe.
In claim 24 it is unclear whether “when a lift is at a first level” and “when the lift is at a second level” means that the lift is changing during the dewatering, which is suggested by the disclosure and as recited in claim 23.  It is interpreted that claim 24 contemplates that the lift would be changing from the first level to the second level during dewatering.
Claim 24 states that the controller is configured to drive the motor at the first power at both first and second lift levels.  Claim 25 states that the controller is configured to drive the motor “with a power within a first allowable range based on the first power” when the lift is at the first and second level.  Since claim 24 requires the motor to be driven at the first power when at the first and second levels, driving it at a different power other than the first power, as suggested by claim 25, would contradict the limitation of claim 24.  It is also unclear what is meant by driving the motor at a power “without decreasing over time,” since the first power is a fixed value.  Since claim 24 requires the motor to be driven at the first power, claim 25 is interpreted accordingly.
Claim 26 states that a speed is increased “when the power supplied to the motor does not reach the first power” and the speed is decreased “when the power supplied to the motor exceeds the first power.”  However, for the controller to “drive the motor with a first power,” as stated in claim 24, is understood to mean that the controller supplies (drives) the motor with the first power.  The difference between “driving” power and “supplied” power is not distinguished in the claims.  It is interpreted that the controller driving the motor at a power is the same as the controller supplying the motor with a power.
Claims 27 and 28 are likewise unclear since it is interpreted that supplying the first power is the same is driving at the first power.
Remaining claims are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 20, 22, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20040088797 by Darby in view of U.S. Patent Application Publication 20190069752 by Persson.
As to claim 1, Darby teaches a laundry treatment machine comprising a washing tub (para. 15), a driver to drive the tub (para. 15), a drain pump (para. 41), a motor 15 to drive the drain pump (para. 41), a converter to output DC power (DC power supply, para. 18), an inverter to convert the DC power to AC power based on a switching operation to output the AC power to the motor (para. 41), an output current detector to detect a current flowing to the motor (para. 59), and a controller configured to increase or decrease a speed of the motor during dewatering (para. 43).
Darby teaches that the drain pump motor speed may be varied during drainage (para. 43).  Persson teaches that a circulation pump speed may be increased and decreased stepwise between several speeds (see fig. 6) in order to maintain a satisfactory pressure or flow rate (paras. 48-49).  Persson teaches several benefits to doing so, in particular to prevent ventilation (pumping air, see paras. 4, 41) and reduce noise (para. 11); one of ordinary skill in the art would have understood that noise is a well-known consequence of ventilation.  Darby also teaches varying the speed of its drain pump motor to avoid ventilation that could cause noise (para. 43).  Persson teaches that a stepwise reduction in speed can be performed in lieu of, or in combination with, ramping down the speed (para. 14).  One of ordinary skill in the art would have recognized as obvious to configure the controller of Darby to stepwise decrease the speed of its motor in order to achieve the benefit of ensuring that ventilation does not occur during drainage, which would result in undesirable noise; one of ordinary skill in the art would have also recognized as obvious that changing a speed in a stepwise manner would be an acceptable means to control pump speed, as taught by Persson.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claims 2 and 20, controlling the speed in a stepwise manner, as discussed above, may have the effect of decreasing a speed ripple as a natural consequence of the change in speed of the motor.
As to claim 22, Darby teaches a water level sensor (abstract).  At any given water level the pump would be driven at a speed, and therefore the controller of Darby would be configured to drive the motor at a first speed when the water level is at a first level.
As to claim 33, Darby teaches that its motor is a brushless DC motor (para. 85).

Allowable Subject Matter
Claims 3, 4, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711